Citation Nr: 1543721	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-11 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for renal cancer, to include as due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976, and from May 1981 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) that was located in Gretna, Louisiana at that time. 

In his substantive appeal, the Veteran requested a Board hearing, however, he has since withdrawn that request.  

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's service connection claims are decided. 

VA Examination - Lumbar Spine

With regard to the claim for entitlement to service connection for a back disability, the Veteran maintains that he hurt his back during active service and that he has a current disability as a result.  His service treatment records reflect clinical treatment of back pain.  In June 1973, he sought treatment for a back ache, which he reported at the time to have lasted four months.  A July 1973 follow up report shows that he had a strained muscle in his back, for which he was prescribed Robaxin and a heating pad.  Twice in May 1983, the Veteran again sought treatment for low back pain, this time on the left side following lifting a heavy object three days prior.  He was diagnosed with a muscle strain of the left flank muscle.  Thus, the Veteran's service treatment records reveal in-service incurrence of back pain in both periods of active service.

While the VA treatment records are largely missing from the record before the Board, the available records at this time do show low back pain/lumbago on the Veteran's active problem list between December 2005 and April 2006.   Thus, the evidence is suggestive of the presence of a current back disability.  The Veteran, however, has not been afforded a VA examination with regard to this claim to establish whether the any current back disability is related to his active service.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record:  contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2015).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a back disability.    Because no such examination has been conducted in this case, a remand is required.

Renal Cancer Due to Ionizing Radiation

The Veteran claims that his renal cancer was caused by his exposure to ionizing radiation during his active service.  In July 2006, he stated that he was exposed to radiation on board his ship as they moved nuclear weapons around.  The Veteran's records indicate that he served on board the U.S.S. Lexington during his active service.  While the RO obtained the Veteran's service personnel records, there is no indication that the RO attempted to obtain the ship's history for the period during which the Veteran claims to have been exposed to radiation.  On remand, the RO or the Appeals Management Center (AMC) should attempt to obtain these records which may substantiate his claim that he was exposed to radiation during his active service.  38 C.F.R. § 3.111(a)(2)(iii) (2015).  On remand, the RO or the AMC should also afford the Veteran another opportunity to provide the details and circumstances of his in-service radiation risk activity.  If such radiation exposure is confirmed, a Radiation Dose Assessment should then be obtained.  38 C.F.R. § 3.311(a)(1) (2015).

VA Medical Records

In July 2006, the Veteran submitted a statement indicating that he has been treated at the Shreveport VA Medical Center (VAMC) since 1983 and requesting VA to assist him by obtaining the records.  The paper claims file includes VA outpatient treatment notes dated from December 2005 to May 2006 from the Shreveport VAMC.  The Veteran's electronic records do not include any more recent records.  Thus, on remand, development to obtain any outstanding, pertinent VA records, to include records since 1983 from the Shreveport VAMC, should be completed.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records from the VAMC Shreveport dated since 1983.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should undertake appropriate development to obtain the ship's history report for the U.S.S. Lexington during the time the Veteran was assigned to the ship, and assess the likelihood of radiation exposure as claimed by the Veteran.

3.  The RO or the AMC should afford the Veteran another opportunity to complete a Radiation Risk Activity Sheet, or otherwise to describe the details and circumstances of his claimed in-service exposure to ionizing radiation.

4.  The RO or the AMC should undertake any other development required under 38 C.F.R. § 3.311.

5.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the nature and etiology of any lumbar spine disorder present during the period of this claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's history and the examination of the Veteran, the examiner should state a medical opinion with respect to any back disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service. 

For purposes of the opinion, the examiner should assume that the Veteran is credible, and the examiner must recognize the various reports of in-service symptoms, summarized in the body of this Remand, above.  
  
The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




